Mr. Chief Justice Shepard
delivered the opinion of the Court:
We are of opinion that the court of equity had jurisdiction of this complaint. The relief department of the Pennsylvania Eailroad Company wTas organized as a department of that company for the relief of its employees and those of the associated companies. By sec. 5 of the regulations, the Pennsylvania Eailroad Company had general charge of the department and guaranteed the fulfilment of the obligations assumed by it. It took charge of the funds and was responsible for their safe-keeping; supplied the necessary facilities for conducting the business of the department, and paid all the operating expenses thereof.
*586Section 10 provided that the moneys received for the relief fund should be held by the company in trust for the relief department, and also that the company, being the trustee and guarantor of the fund, the investments shall be in such securities as shall be approved by the board of directors, and shall be in the name of the company in trust for the relief department.
Section 62 provides that the responsibility of the relief department to any member and his membership shall end when he ceases to be employed by the company, voluntarily or otherwise, excepting, among other things, as to such return of contribution as the member may be entitled to.
The plaintiff was dismissed by the company, but was; notwithstanding, under the aforesaid section, entitled to the return of his contributions.
These contributions had passed into the trust fund and were held by the Pennsylvania Eailroad Company as trustee. The amount of his contributions and the sum to which he is to be entitled is known only to the trustee, and he is entitled to have a discovery from the trustee of the balance.
Equity alone can grant this relief. It is a question whether the process of law for an examination of the defendant’s books would fully disclose the amount due the plaintiff; but whether so or not, the Pennsylvania Eailroad Company is the trustee holding said funds for the benefit of members who are equitably entitled to the return of any balance due them on their contributions, and as such trustee may be held to account for the same.
The decree is reversed, with costs, and the cause remanded with direction to ascertain the balance due the plaintiff, and to enter a decree therefor. Reversed.
A motion by the appellees for rehearing was denied January 4, 1915, Mr. Chief Justice Shepard delivering the opinion of the Court:
The appellees, Pennsylvania Eailroad Company, have moved *587for a rehearing in this case. They call attention to section 40 of the regulations of the relief department, which reads as follows:
“No contribution shall be deducted from the final payment of wages to a member leaving the service, excepting for contributions in arrears. When a member leaves the service who is not at the time suffering from disability which entitles him to benefits, there shall be returned to him so much of his last contribution as covers the part of the month succeeding and including the date on which he leaves the service, for which he must give a receipt.
“Should a member, who is disabled and entitled to benefits when leaving the service, recover from the disability in the same month, he shall not be entitled to benefits for a subsequent disability or death, and shall be entitled to the return of so much of his contribution as covers time subsequent to such recovery.”
This section is relied on as forfeiting the right to a demand for the return of the amount deducted from the monthly wages of a member upon his retirement from the service under any circumstances.
Wo do not regard this as a forfeiture of the amount deducted from a member’s wages during the time of his membership. It is too ambiguous to warrant such a construction.
We think it apparent that section 62, quoted in the former opinion, governs the responsibility of the trustee of the relief department, and creates a liability to return such contributions as may have been made by a member who leaves the service of the railway company for any cause. This return is to be made after deducting such sums as may have been paid to the member during his service for any other purposes contained in the relief contract.
The appellee is correct in his contention that the opinion heretofore rendered does not clearly define how this sum may be ascertained, and does not permit an answer by the defendants. We agree that the opinion delivered should be amended, striking therefrom the portion which, after reversing the de*588cree witb costs, directs tbe court below to ascertain the balance due and to render a decree therefor.
It is not necessary to grant a motion for rehearing, as this error may be corrected by amending the opinion' and decree.
The defendants may file an answer setting up such defenses as they may have in fact, but shall also discover the amount of the contributions made by plaintiff as well as what credits the defendants may be entitled to.
The cause will be remanded for further proceedings not inconsistent with this opinion.
The motion for rehearing is denied. Denied.